Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 1 of 16 Page ID #9
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 2 of  16 Page ID #10
                                                              FILED
                                                               FILED

 COPY          I
                                                                                   SECOND JUDICIAL COURT
                                                                                   2/20/2019 2:21
                                                                                             2:21 PM
                                                                                                  PM
                                                                                   RANDY
                                                                                   RANDY POLLARD
                                                                                           POLLARD
                                                                                   CLERK OFOF THE
                                                                                              THE CIRCUIT COURT
                                                                                                          COURT
                                                                                   JEFFERSON
                                                                                   JEFFERSON COUNTY ILLINOIS
                                                                                                       ILLINOIS
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ILLINOIS



  VIVIAN WILLIAMS,                             )
                                                           2019L15
                                               )
         Plaintiff,                            )
                                               )        AT LAW
   v.
                                               )
                                               )        No. 18-L-
  PETER PANTHER, JR. and                       )
  SWIFT TRANSPORTATION                         )
  COMPANY, INC.                                )
                                               )
         Defendants.                           )


                                             COMPLAINT


                                              COUNT I

         Now comes the Plaintiff, VIVIAN WILLIAMS, by Sam C. Mitchell & Associates, her


  attorneys,   and    for   Count   I   of   her   Complaint    herein   against    the    Defendant,

  PETER PANTHER, JR., states:


                                                   1.


         At all times herein mentioned, Interstate 57 was a paved roadway running generally in an


  northerly and southerly direction in Mt. Vernon, Jefferson County, Illinois, at or near Mile


  Marker 95, and the said roadway was a public roadway.


                                                   2.


         At all times herein mentioned, the Plaintiff, VIVIAN WILLIAMS, was driving and


  operating a Nissan automobile in a southerly direction on the said Interstate 57 at the aforesaid


  location.
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 3 of 16 Page ID #11
 I COPY
                                                   -2-



                                                    3.

          At all times herein mentioned, the Defendant, PETER PANTHER, JR., was driving and


  operating a Kenworth semi truck in a southerly direction on the said Interstate 57 and behind and

  to the rear of the Nissan automobile being driven and operated by the Plaintiff as stated


  hereinabove.


                                                    4.


          On January 17, 2018 , at about 11:30 a.m., as the aforesaid vehicles were being driven


  and operated as stated hereinabove, the Defendant herein did then and there drive and propel the


  said Kenworth semi truck into, upon and against the rear of the Nissan automobile containing the


  Plaintiff herein.


                                                    5.

          At the said time and place, the Defendant herein did then and there commit one or more


  of the following careless and negligent acts or omissions to act, thereby proximately causing, in


  whole or in part, the injuries and damages hereinafter stated:

          a.      Failed to keep a proper lookout ahead of the Kenworth semi truck, when the
                  Defendant knew or in the exercise of reasonable care should have known that
                  someone would likely be injured thereby.


          b.      Followed the vehicle containing Plaintiff more closely than was reasonable and
                  prudent, having due regard for the speed of such vehicles and the traffic upon the
                  roadway, contrary to the provisions of 625 ILCS 5/1 l-710(a).


          c.      Failed to apply the brakes on the said Kenworth semi truck when it was
                  reasonably necessary to do so in order to avoid the said collision, and when the
                  Defendant knew or in the exercise of reasonable care should have known that
                  someone would likely be injured thereby.

          d.      Drove the said Kenworth semi truck at a rate of speed which was greater than was
                  reasonable and proper with regard to traffic conditions and the use of the roadway
                  or so as to endanger the safety of persons or property thereon, including the
                  Plaintiff herein, contrary to the provisions of 625 ILCS 5/1 1-601 (a).
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 4 of 16 Page ID #12
 COPY

                                                   -3-



          e.     Failed to reduce the speed of the said Kenworth semi truck when a special hazard
                 existed with respect to other traffic, contrary to the provisions of 625 ILCS 5/11-
                 601(a).


          f.     Failed to reduce the speed of the said Kenworth semi truck as necessary to avoid
                 colliding with the Plaintiff herein who was on the roadway in compliance with
                 legal requirements and duty to use due care, contrary to the provisions of 625
                 ILCS 5/1 1-60 1(a).



          g-     Failed to keep the said Kenworth semi truck under proper control when it was
                 reasonably necessary to do so in order to avoid the said collision, and when the
                 Defendant knew or in the exercise of reasonable care should have known that
                 someone would likely be injured thereby.


                                                    6.

          As a direct and proximate result, in whole or in part, of one or more of the foregoing

  careless and negligent acts or omissions to act, the Plaintiff herein was temporarily and


  permanently injured; a preexisting condition was aggravated and made worse as a result of the

  said injuries; Plaintiff has been prevented from engaging in her activities of normal life and will


  in the future be prevented from engaging in her activities of normal life; Plaintiff has and will in

  the future suffer great pain and suffering as a result of the said injuries; Plaintiff has and will in


  the future expend or incur large sums of money in endeavoring to become cured of the said


  injuries.


          WHEREFORE, Plaintiff, VIVIAN WILLIAMS, prays judgment against the Defendant,

  PETER PANTHER, JR., in such sum as may be FAIR and JUST for the damages herein


  sustained, together with costs of suit.


                                                         VIVIAN WILLIAMS, Plaintiff



                                                         BY:
                                                             SAM C. MITCHELL & ASSOCIATES
                                                                Attorneys for Plaintiff
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 5 of 16 Page ID #13
I COPY

                                                  -4-



                                              COUNT II


         Now comes the Plaintiff, VIVIAN WILLIAMS, by Sam C. Mitchell & Associates, her

 attorneys, and for Count II of her Complaint herein against the Defendant, SWIFT

 TRANSPORTATION COMPANY, INC., states:


                                                  1-5.


         Plaintiff repeats and realleges paragraphs 1 through 5, inclusive, of Count I of the

  Complaint herein as paragraphs 1 through 5, inclusive, of Count II as fully as if set forth

  verbatim herein.


                                                   6.

         At all times herein mentioned, the Defendant, PETER PANTHER, JR., was driving and

  operating the said Kenworth semi truck as the agent, employee or servant of the Defendant,

  SWIFT TRANSPORTATION COMPANY, INC., and at all times herein mentioned, the said

  Defendant was acting within the scope of his agency or employment.


                                                   7.

         As a direct and proximate result, in whole or in part, of one or more of the foregoing

 careless and negligent acts or omissions to act, the Plaintiff herein was temporarily and


 permanently injured; a preexisting condition was aggravated and made worse as a result of the


  said injuries; Plaintiff has been prevented from engaging in her activities of normal life and will

 in the future be prevented from engaging in her activities of normal life; Plaintiff has and will in


 the future suffer great pain and suffering as a result of the said injuries; Plaintiff has and will in


 the future expend or incur large sums of money in endeavoring to become cured of the said


 injuries.
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 6 of 16 Page ID #14
  COPY

                                                  -5-



          WHEREFORE, Plaintiff, VIVIAN WILLIAMS, prays judgment against the Defendant,

  SWIFT TRANSPORTATION COMPANY, INC, in such sum as may be FAIR and JUST for


  the damages herein sustained, together with costs of suit.


                                                        VIVIAN WILLIAMS, Plaintiff



                                                        BY:
                                                           SAM C. MITCHELL & ASSOCIATES
                                                               Attorneys for Plaintiff




  TO THE CIRCUIT CLERK:


  1.   Plaintiff demands a jury of 6 herein.




  Sam C. Mitchell & Associates
  Attorneys at Law
  P.O. Box 280
  West Frankfort, IL 62896
  618/932-2772 ac
  admin@scmitchell.com
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 7 of 16 Page ID #15
 COPY

  STATE OF ILLINOIS             )
                                )      SS.:
  COUNTY OF FRANKLIN            )




                 AFFIDAVIT PURSUANT TO SUPREME COURT RULE 222(b)




                                                 1.


          The Undersigned Plaintiff, in accordance with Supreme Court Rule 222(b), states that the


  total amount of damages sought in this case exceeds $50,000.


                                                 2.


          Under penalties as provided by law pursuant S.H.A. 735 ILCS 5/1-109 of the Code of


  Civil Procedure, the undersigned certifies that the things contained in the foregoing instrument


  are true.




  SUBSCRIBED and SWORN to before me this


  ,1 fiddly of fr?/        ,2019                                  wr




              OTARY PUBLIC
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 8 ofFILED
                                                                  16 Page ID #16
                                                               FILED

  COPY                                                                                            SECOND JUDICIAL COURT
                                                                                                  5/7/2019 10:53
                                                                                                           10:53 AM
                                                                                                                    COURT

                                                                                                  RANDY
                                                                                                  RANDY POLLARD
                                                                                                          POLLARD
                                                                                                  CLERK OFOF THE CIRCUIT COURT
                                                                                                                         COURT
                                                                                                  JEFFERSON
                                                                                                  JEFFERSON COUNTY ILLINOIS
                                                                                                                      ILLINOIS
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ILLINOIS


  VIVIAN WILLIAMS,
                                                        )
                                                        )
          Plaintiff,                                    )
                                                        )        AT LAW
    v.
                                                        )
                                                        )        No. 19-L-15
  PETER PANTHER, JR. and
                                                        )                                        peHHWEfiil
  SWIFT TRANSPORTATION
                                                        )
  COMPANY, INC.                                                                                        v-'p ) 7 ?ms        p
                                                        )
                                                        )
          Defendants.                                                                            BY:
                                                        )
                                             SECOND ALIAS SUMMONS

  To each defendant:    Peter Panther, Jr., 1010 N. Frazier Road, Mebane, NC 27302

          Your are summoned and require to file an answer in this case, or
                                                                           otherwise file your appearance in the
  Office of the Clerk of this Court, Jefferson County Courthouse, Mt. Vernon,
                                                                              Illinois, within 30 days after the service
  of this summons, not counting the day of service. IF YOU FAIL TO
                                                                   DO SO. A JUDGMENT OR DECREE BY
  DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF ASKED
                                                                       IN THE COMPLAINT.

  To the Officer SherifT of Orange County

           This summons must be returned by the officer or other person to whom
                                                                                      it was given for service, with
  indorsement of service and fees, if any, immediately after service. If service
                                                                                 cannot be made, summons shall be
  returned so indorsed.


          This summons may not be served later than 30 days after its date.

                                                                                 4/17/2019                                 d
                                                                 WITNESS
                                    W&A1*.
                                             ft

                       .«} STATS Of. It.
                       VA'tUHOP. J J                                       (Clerk of tlwCircun Court)

                                                                 By:
                                                                                (Deputy)




 SAM C. MITCHELL & ASSOCIATES
 Attorneys for Plaintiff
  1 15 East Main Street, P.O. Box 280
  West Frankfort, IL 62896
 (618) 932-2772
                                                                                                          ILf.
                                                                                      L

//c tu                     C    to*
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 9 of 16 Page ID #17
  COPY

                                     Service and return.                          $.

 SHERIFF'S FEES                      Miles
                            ; • '•



                                     Total




                                                                     Sheriff of                 .County

          I certify that I served this summons on defendants as follows:
 (a) - (Individual defendants - personal):
          By leaving a copy and a copy of the complaint with each individual defendant personally,
 as follows:

                Name ofdefendant                                     Date of Service




 (b) - (Individual defendants - abode):
            leaving a copy and a copy of the complaint at the usual place of abode , of each
 Individual defendant with a person of his/ho* family, of the age of 13 years or upwards,
  informing that person of the contents of the summons, and also by sending a copy of the
  summons and of the complaint in a sealed envelope with postage fully prepaid, addressed to each
  individual defendant at his usual place of abode, as follows:

    Name ofdefendant                 Person with whom left       42, rDate of Setvj      Date of Mailing

                                                                  J'iiUti
                                                                                  7//?
                                                                       I'Hfltn /f&S.
 (c) - (Corporation defendants):
         By leaving a copy and a copy of the complaint with the registered agent, officer or agent
 of each defendant corporation, as follows:

      Defendant corporation                  Registered agent, officer or agent        Date of Service




 (d) - (Other service):

                                                                 Sheriff of                       County

                                                            By           -C                    Deputy
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 10 FILED
                                                               of 16 Page ID #18
                                                               SECOND JUDICIAL COURT
                                                               4/17/2019 10:27 AM
                                                               RANDY POLLARD
                                                               CLERK OF THE CIRCUIT COURT
                                                               JEFFERSON COUNTY ILLINOIS
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 11 of 16 Page ID #19
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 12 of 16 Page ID #20
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 13 of 16 Page ID #21
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 14 of 16 Page ID #22
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 15 of 16 Page ID #23
Case 3:19-cv-00576-JPG-MAB Document 1-1 Filed 05/31/19 Page 16 of 16 Page ID #24
